Citation Nr: 0503515	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-10 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lumbosacral strain with degenerative joint disease (DJD) and 
degenerative disc disease (DDD), since December 2, 1997, and 
a rating in excess of 60 percent since January 9, 2001.  

2.  Entitlement to an effective date prior to January 9, 
2001, for a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney-at-
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1965 to October 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
As was clarified by an April 2003 RO letter to the veteran, 
the appeal initially stems from an August 1998 decision that 
granted an increase from a 10 percent rating for service-
connected lumbosacral strain with DJD and DDD (which had been 
in effective since August 21, 1970 (date of receipt of the 
original claim for service connection for this disorder) to a 
20 percent rating, effective December 2, 1997 (date of 
receipt of claim for an increased rating), under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5295 (for lumbosacral strain).  

Subsequently, a July 2003 rating decision granted a 60 
percent evaluation for this disorder effective January 9, 
2001 (determined by the RO to be the date that an increase in 
disability was first shown) under 38 C.F.R. § 4.71a, DC 5293 
(for intervertebral disc syndrome (IVDS)).  The veteran also 
perfected an appeal as to the effective date assigned by a 
April 2004 rating decision granting a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU), which was also made effective January 9, 
2001 (the date he first met the TDIU criteria at 38 C.F.R. 
§ 4.16(a)).  

On appeal, the veteran's attorney has contended in the April 
2004 notice of disagreement (NOD) and September 2004 
substantive appeal (VA Form 9) that the veteran is entitled 
to a permanent TDIU under 38 C.F.R. § 3.340(b) (2004).  
This additional claim has not been adjudicated by the RO, 
however, much less denied and timely appealed to the Board, 
so it is referred to the RO for initial development and 
consideration since the Board does not currently have 
jurisdiction.  See 38 C.F.R. § 20.200 (2004). 



Also, the veteran's attorney has made repeated references to 
reserving all rights and disagreement with all other claims 
or issues that the RO should have or was required to, but 
failed to, adjudicate or that the RO mischaracterized.  But 
this vague allegation simply fails to place VA on notice of 
what claim(s) or issue(s) the veteran and his attorney are 
specifically alleging should have been addressed and 
adjudicated or were allegedly mischaracterized.  Accordingly, 
the veteran and his attorney must provide greater 
specification to the RO as to this allegation before any 
further action can be taken.  


FINDINGS OF FACT

1.  From December 2, 1997, to January 8, 2001, the veteran 
had muscle spasm, disc space narrowing and no more than 
moderate limitation of motion of his lumbar spine; he did not 
have severe or pronounced IVDS.  

2.  Since January 9, 2001, the service-connected lumbosacral 
strain with DJD and DDD has been manifested by pronounced 
IVDS, but it does not involve a vertebral fracture, 
ankylosis, or severe or complete paralysis of a peripheral 
nerve of the lower extremities.  

3.  The veteran's only other service-connected disorder is 
residuals of an excision of a tumor from his distal right 
fibula, rated 10 percent disabling.  

4.  Prior to January 9, 2001, the veteran did not meet the 
threshold minimum schedular criteria for a TDIU and was not 
entitled to this benefit on an 
extra-schedular basis, either.




CONCLUSIONS OF LAW

1.  From December 2, 1997, to January 8, 2001, the veteran's 
service-connected lumbosacral strain with DJD and DDD was not 
more than 20-percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 
4.45, 4.59, Diagnostic Code 5295 (2000).

2.  The criteria also are not met for an evaluation higher 
than 60 percent for the lumbosacral strain with DJD and DDD 
since January 9, 2001.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.10, 4.71a, Diagnostic Codes 5292, 5293 
and 5295 (2000); and Diagnostic Codes 5003, 5237, 5242 (as of 
September 26, 2003).

3.  An effective date prior to January 9, 2001, for the TDIU 
is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)).  The Court addressed both the timing and content of 
these notice requirements.  Id. at 120 - 21.  Even more 
recently, in VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini II.  

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  

In this case, the appeal for an increased rating for the 
service-connected low back disorder stems from an August 1998 
rating action - so even prior to the enactment of the VCAA 
and before the VCAA letters that were subsequently sent in 
May 2001 and December 2001.  Obviously then, compliance with 
the holding in Pelegrini II, i.e., VCAA notice prior to the 
initial denial, was impossible because the VCAA did not yet 
exist when the RO initially adjudicated the claim in 1998.  
And as interpreted by VAOGCPREC 7-2004, the Pelegrini II 
Court did not hold that, if, as here, the VCAA notice was not 
provided because VA had decided a claim before November 9, 
2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 120.  Rather, it is only necessary to 
ensure the veteran since has received content-complying VCAA 
notice - which he has in this particular instance.  
Consequently, any defect with respect to the timing of the 
VCAA notice was mere harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's pre-VCAA adjudication in 
August 1998, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of the claims, and to respond to the VA notices.  Indeed, the 
appellant had time to identify and/or submit additional 
supporting evidence after issuance of the Statement of the 
Case (SOC) in April 2003 and Supplemental SOCs in July and 
December 2003 and September 2004 - when the RO readjudicated 
the claims after providing the VCAA letters mentioned, based 
on the additional evidence that had been received in the 
interim since the initial decision and SOC.  

And this all occurred before the actual certification of the 
appeal to the Board.  Moreover, even once the appeal arrived 
at the Board, there was still additional time (90 more days) 
to identify and/or submit additional supporting evidence and 
even beyond that with justification for delay.  38 C.F.R. 
§ 20.1304.  Therefore, notwithstanding the requirements of 
Pelegrini II as to the timing of the VCAA notification, 
deciding this appeal at this juncture is not prejudicial 
error.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  Pelegrini II, 
at 120 - 21.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by an SOC 
and/or SSOC as long as the documents meet the four content 
requirements listed above.  See also Valiao v. Principi, 17 
Vet. App. 229, 332 (2003) (implicitly holding that RO 
decisions and SOCs may satisfy this requirement).   

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II and, as 
mentioned, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), requires that VA request the claimant provide 
any evidence in his possession pertaining to the claim.  The 
GC opinion VAOPGCPREC 1-04 (Feb. 24, 2004) held that this 
language was obiter dictum and not binding on VA.  See also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the GC's opinion stated VA may 
make a determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), 
is prejudicial to the claimant.  For example, where the 
claimant is asked to provide any evidence that would 
substantiate his claim, a more generalized request in many 
cases would be superfluous.  Id.  The Board is bound by the 
precedent VA GC opinions, as Chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).  

Here, although the VCAA notice letters mentioned do not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claims.  

The VCAA letters requested that the veteran provide or 
identify any evidence supporting his claims and specifically 
outlined the type of evidence needed to support them.  So a 
more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice the veteran, and thus, the 
Board finds this to be mere harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004).  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
The veteran's SMRs are on file, as are his private clinical 
records, and the VA outpatient treatment records that he and 
his attorney specifically requested, i.e., VA records since 
1992 from the VAMC in Salisbury (as noted on page 10 of the 
September 2004 SSOC addressing the increased rating issue).  
The veteran also has had several VA rating examinations over 
the years, and, although offered, he declined his opportunity 
for a hearing.

The request by the veteran's attorney for a retrospective VA 
examination as to the issue for an earlier effective date for 
the TDIU will be addressed below.  

The more recent statements and correspondence from the 
veteran and his attorney do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal at 
this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Rating for Lumbosacral Strain with DJD and DDD

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule) - which 
is based as far as practical on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

38 C.F.R. § 4.2 requires that reports of examination must be 
interpreted in light of the whole recorded history for the 
purpose of reconciliation of the evidence into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

The criteria for rating IVDS, 38 C.F.R. § 4.71a, DC 5293, 
were revised effective September 23, 2002, to provide for 
either a single evaluation based on incapacitating episodes 
or separate ratings, for combination under38 C.F.R. § 4.25, 
for chronic orthopedic and neurologic manifestations, 
whichever resulted in a higher evaluation.  Other than IVDS 
under DC 5293, the criteria for evaluating spinal 
disabilities DCs 5285 through 5295 (2002) ("the old 
criteria") were revised effective September 26, 2003, at 
which time the diagnostic codes were renumbered, including 
the renumbering of DC 5295 to DC 5237 and adding DC 5242 for 
degenerative arthritis (yet also retaining DC 5003 for 
degenerative arthritis).  This established a General Rating 
Formula for Diseases and Injuries of the Spine.  Note 6 to 
that General Rating Formula provides that IVDS is to be rated 
either under (1) the General Rating Formula, as to which Note 
1 provides that associated objective neurologic abnormalities 
are separately rated under an appropriate DC, or (2) under an 
established Formula for Rating IVDS Based on Incapacitating 
Episodes (incorporating the 'incapacitation' criteria of the 
revised DC 5293).  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003), codified at 38 C.F.R. § 4.71a, DC 5243 (2004) ("the 
new criteria").  

The old and revised IVDS and spinal rating criteria were 
cited and considered in the April 2003 SOC and the SSOCs of 
July and December 2003 and September 2004.  So the veteran is 
not prejudiced by the Board considering these revised 
criteria since the RO already has - in the first instance, 
and ruled accordingly.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), pointing out that the United States Court of Appeals 
for the Federal Circuit - in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), to the extent it conflicts with 
the precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  See, too, VAOGCPREC 3-
2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

In rating the spinal disorder for the period prior to the 
effective dates of the respective revisions, only the old 
rating criteria may be applied, but both the old and the new 
rating criteria, whichever is most beneficial to the veteran, 
will be applied for the period beginning as of the respective 
effective dates.  

IVDS Criteria Prior to September 23, 2002

Prior to revision of the schedular rating criteria on 
September 23, 2002, a noncompensable evaluation was assigned 
for IVDS when postoperative and cured.  A 10 percent rating 
was warranted for mild IVDS.  A 20 percent rating was 
warranted for moderate IVDS with recurring attacks.  A 40 
percent rating was warranted for severe IVDS manifested by 
recurring attacks with intermittent relief, and a 60 percent 
rating, which was the highest possible rating under this 
code, was warranted for pronounced IVDS manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (as in effect prior to September 
23, 2002).  

VAOGCPREC 36-97 (Dec. 12, 1997) requires that in determining 
disability evaluations under DC 5293, 38 C.F.R. §§ 4.40 
(functional loss may be due to pain) and 4.45 (pain on motion 
is a factor in joint disability) must be considered because 
nerve defects and pain may limit spinal motion, even if the 
current rating were to correspond to the maximum rating 
(under the criteria in effect prior to September 26, 2003) 
for limited spinal motion.  It was also held that 
38 C.F.R. § 3.321(b)(1), entitlement to an extraschedular 
rating, must also be considered.  Sanchez-Benitez v. West, 
No. 00-7099, slip op. at 10 and 11 (Fed. Cir. August 3, 2001) 
(case remanded for failure to discuss 38 C.F.R. § 3.321(b)(1) 
extraschedular consideration).  

IVDS Criteria Since September 23, 2002

As alluded to earlier, the criteria for evaluating 
disabilities under 38 C.F.R. § 4.71a, DC 5293 (for IVDS) were 
revised effective September 23, 2002.  Accordingly, for the 
period prior to September 23, 2002, only the old rating 
criteria under DC 5293 may be applied, but either the old or 
the new rating criteria (whichever are most beneficial to the 
veteran), may be applied for the period beginning 
September 23, 2002.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.  

The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of the overall degree of 
impairment from IVDS.  As of September 23, 2002, the 
pertinent considerations - either preoperatively 
or postoperatively, are (1) whether the veteran has had 
incapacitating episodes during the immediately preceding 12 
months and, if so, the total duration of them, or (2) whether 
he should receive a higher rating based on a combination of 
the neurologic and orthopedic manifestations of his 
disability under 38 C.F.R. § 4.25.  Whichever method results 
in the higher evaluation is the one that must be used.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks, a 20 percent evaluation is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
And if there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
maximum 60 percent rating is warranted.

Note 1 to the revised DC 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Supplementary Information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).  

Spinal Rating Criteria Prior to September 26, 2003

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis will be 
rated under DC 5003 as degenerative arthritis.  Under DC 
5003, if degenerative arthritis is established by X-rays, 
compensation may be awarded under three circumstances:  (1) 
when limitation of motion meets the schedular criteria for 
the joint(s) affected and is objectively confirmed, such as 
by swelling, muscle spasm, or satisfactory evidence of 
painful motion; (2) when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3) when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is X-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).  

According to 38 C.F.R. § 4.71a, DC 5292, slight limitation of 
motion of the lumbar spine warrants a 10 percent rating, 
moderate limitation of motion a 20 percent rating, and severe 
limitation of motion a 40 percent rating.  



38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain, and DC 
5294 for sacroiliac injury or weakness) provided that a 
lumbosacral strain with characteristic pain on motion 
warranted a 10 percent rating.  With muscle spasm on extreme 
forward bending with loss of lateral spine motion, a 20 
percent rating was warranted.  When severe with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a maximum 40 
percent rating was warranted.

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated, 
such as during times when his symptoms are most prevalent 
("flare-ups") due to the extent of his pain 
(and painful motion), weakness, premature or excess 
fatigability, and incoordination - assuming these factors 
are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In this case, there is no evidence of a vertebral fracture or 
any spinal cord involvement and, so, 38 C.F.R. § 4.71a, DC 
5285 is not applicable.  Also, there has never been any 
evidence of favorable or unfavorable bony vertebral fixation 
or ankylosis and, so, DCs 5286 and 5289 are not applicable 
either.  See, e.g., Lewis v. Derwinski, 3 Vet. App. 259 
(1992).



Spinal Rating Criteria Since September 26, 2003

Note 6 to the General Rating Formula for Diseases and 
Injuries of the Spine (effective September 26, 2003) provides 
that IVDS is to be rated under either of two methods, 
whichever results in the higher rating when all disabilities 
are combined under 38 C.F.R. § 4.25.  IVDS may be rated under 
the Formula for Rating IVDS Based on Incapacitating Episodes 
(which became effective September 23, 2002), or it may be 
rated under the General Rating Formula for Disease and 
Injuries of the Spine, Note 1 of which provides that any 
associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are to be rated 
separately under appropriate DCs.  

The spinal rating criteria (other than for IVDS) prior to 
September 26, 2003, focused on subjective factors such as 
ankylosis, either favorable or unfavorable (formerly DCs 5286 
through 5289) and subjective classifications of the degree of 
limitation of motion (formerly DCs 5290 through 5292), except 
that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly DC 5285) and 
sacro-iliac injury and weakness and lumbosacral strains 
(formerly DCs 5294 and 5295).  The DCs for rating spinal 
disorders were renumbered, including renumbering the DCs 
relating to limitation of motion of the lumbar spine, DC 
5292, as DC 5237 (lumbosacral or cervical strain) and DC 5242 
(degenerative arthritis of the spine) (yet also retaining DC 
5003 for degenerative arthritis).  

The revised spinal rating criteria created a General Rating 
Formula for Diseases and Injuries of the Spine, which uses 
more objective criteria and other pertinent considerations 
with or without symptoms such as pain (radiating or not), 
stiffness, or aching and thus encompass and take into account 
these symptoms and remove any requirement that there be any 
of these symptoms to assign any evaluation.  68 Fed. Reg. at 
51454 - 51455 (August 27, 2003).  They provide for ratings 
based on limitation of motion of a particular spinal segment 
in either forward flexion or the limitation of the combined 
range of motion of that spinal segment, either favorable or 
unfavorable ankylosis, or with respect to the entire spine if 
there is loss of more than 50 percent vertebral body height 
due to vertebral fracture or muscle spasm and guarding.  Note 
2 sets forth maximum ranges of motion for the spinal 
segments, except that a lesser degree of motion may be 
considered normal under the circumstances set forth in Note 
3, and, in Note 4, that range of motion should be measured to 
the nearest five degrees.  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the thoracolumbar spine is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
as well as left and right lateral rotation are to 30 
degrees.  The combined range of motion refers to the sum of 
these ranges of motion and the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note 5 provides that unfavorable ankylosis occurs when the 
entire cervical spine, the thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal (GI) symptoms due to pressure 
of the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (0 degrees) always 
represents favorable ankylosis.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  (See Note 5 for descriptions of favorable and 
unfavorable ankylosis).  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  

A Rating Greater than 20 percent from December 2, 1997, to 
January 8, 2001

As mentioned, this appeal stems from an August 1998 rating 
decision that granted an increase from a 10 percent rating, 
under DC 5295, for a lumbosacral strain with characteristic 
pain on motion, to a 20 percent rating, also under DC 5295, 
for a lumbosacral strain with muscle spasm and loss of later 
spine motion.

Because the time period for the 20 percent evaluation at 
issue is from December 2, 1997, to January 8, 2001, only the 
old spinal rating criteria are applicable (both the IVDS and 
spinal rating criteria having been revised after January 
2001).  For rating greater than 20 percent under the old 
spinal rating criteria, absent spinal vertebral fracture 
residuals under DC 5285, complete bony fixation (ankylosis) 
of the spine under DC 286, or lumbar spine ankylosis under 
DC 5289 - none of which are shown in this case - it must be 
shown that the veteran had either severe limitation of motion 
of the lumbar spine, or a severe lumbosacral strain, or IVDS 
that was either severe for a 40 percent rating, or pronounced 
for a 60 percent rating.  He did not meet any of these 
requirements.

X-rays on VA examination in 1970 revealed no abnormality of 
the lumbosacral spine, but X-rays on VA examination in August 
1981 revealed moderate hypertrophic osteoarthritic changes, 
especially at L3-4, and straightening of the lumbar spine 
with loss of the usual lumbar lordosis - which might be 
either positional or related to muscle spasm.  On objective 
physical examination at that time, however, there was no 
indication of muscle spasm.  Lumbosacral X-rays on VA 
examination in August 1995 revealed disc space narrowing at 
L4-5 and slight narrowing at L3-4, as well as slight rotary 
scoliosis, but there was no spasm or marked limitation of 
forward flexion - which was to 70degrees.  Neither were 
there neurological deficits.  

In November 1997 Dr. Briggs stated the veteran was evaluated 
for a chronic myalgic syndrome and he appeared to have 
idiopathic polymyositis.  He had generalized muscle aches and 
discomfort.  That same month Dr. Austin-Cox, a chiropractor, 
reported that he, too, had treated the veteran 
symptomatically numerous times since 1990 for flair-ups due 
to over exertion, activity, stress or extreme weather 
changes.  

VAOPT records in 1997 reflect that, on March 24, 1997, the 
veteran reported that in the last 1-1/2 years his low back pain 
had begun to radiate down the right leg.  On examination he 
had bilateral paralumbar muscle spasm.  Later that month his 
leg pain was gone, but his low back pain would still come and 
go, and on examination he again had bilateral paralumbar 
muscle spasm.  In August 1997 he reported having low back 
pain that radiated down both legs, and in December 1997 he 
had marked left paravertebral spasm.  

Dr. Morgenlander reported in January 1998 that 
electromyography (EMG) testing of the veteran's muscles 
revealed nonspecific abnormalities, but a muscle biopsy did 
not disclose the specific cause of his muscle pain.  After 
several medical therapies and attempting multiple 
medications, a specific diagnosis could not be made.  

On VA examination in April 1998 the veteran reported that his 
pain had always been in his low back - without specific 
radiation, but 2 to 3 years earlier he had a history of pain 
in his muscle, primarily in his back and lower extremities 
for which no etiology had been found.  His low back 
discomfort had progressively become more severe in the last 
one to two years.  With respect to his generalized muscle 
stiffness and fatigability with lack of endurance of the last 
2 or 3 years, it was difficult to distinguish the extent of 
this that was related specifically to his low back as opposed 
to his undiagnosed generalized muscle disorder.  He reported 
that his back pain was constant and without specific flare-
ups.  He had what he described as "catches" in his back 
muscles, which recurred intermittently.  No specific 
aggravating factors or flare-up information could otherwise 
be described.  He had not used crutches, braces, or a cane.  
He had not had surgery.  He reported that his back condition, 
together with his muscle condition, appreciably interfered 
with his work at the U.S. Post Office.  

On objective physical examination the veteran had 
intermittent muscle spasms in his low back that lasted for 
only a few seconds.  He had pain and muscle spasm on any low 
back motion, especially when moving around on the examination 
table.  He had pain at L4-5, but there was no specific point 
tenderness or evidence of radiculopathy.  Straight leg 
raising was positive at 60 degrees, but only on the left.  
Flexion of the lumbar spine was to 75 degrees, extension and 
rotation, bilaterally, were to 25 degrees, left lateral 
flexion was to 20 degrees, with a complaint of pain, and 
right lateral flexion was to 30 degrees.  His range of motion 
was appreciably interfered with, by 10 to 20 percent, by his 
marked obesity.  The examiner could find no specific evidence 
of radiculopathy or muscle weakness, either motor or sensory, 
related to his back condition, except for the intermittent 
spasm.  The examiner noted that it would be purely 
speculative to conclude there was additional decreased range 
of motion due to pain.  The diagnosis was a lumbar strain 
with X-ray evidence of DJD and DDD.  The examiner commented 
that it was possible that the veteran's low back muscle spasm 
was certainly an aggravating factor in his undiagnosed 
generalized muscle condition and might be a contributing 
factor to his legs, but muscle weakness and pain in other 
parts of the body were felt to be unrelated to the low back 
disorder.  

VAOPT records reflect that in February 1998 the veteran was 
markedly obese.  

On VA examination in November 1998 the veteran reported being 
treated monthly by a chiropractor for back and hip tightness.  
Bending and prolonged sitting and standing precipitated his 
low back symptoms.  He reported that prolonged back spasms 
now occurred more frequently and lasted longer.  He had near 
constant back pain beginning in 1998.  He had not had 
surgery.  He did not have flare-ups but had constant back 
pain.  He did not use crutches, braces or a cane.  He 
reported having missed 2 months of work at the U.S. Post 
Office.  

On objective physical examination flexion of the veteran's 
back was to 75 degrees, extension was to 10 degrees, lateral 
flexion was to 15 degrees in each direction and rotation was 
to 25 degrees to the right and to 20 degrees to the left.  He 
had pain on all motion of the back but had no fatigue, 
weakness or lack of endurance.  There was no spasm, weakness 
or tenderness of the back.  There were no postural 
abnormalities or fixed deformities.  There was no atrophy.  
Deep tendon reflexes (DTRs) were hypoactive, but otherwise 
there were no neurological deficits.  The diagnoses were a 
lumbar strain and DDD.  Lumbosacral X-rays revealed disc 
space narrowing at L4-5 with moderate osteophyte formation 
from L3 to L5.  These findings had been stable since April 
1998.  There was facet joint sclerosis at L4-5.  The 
impression was degenerative disease, with disc disease at L4-
5.  

Treatment records from Duke University Hospital from 1996 to 
2001 show ongoing evaluations for a nonspecific muscular 
disorder of uncertain etiology.  In fact, an August 1997 
electromyogram revealed abnormalities of the left upper and 
lower extremities.  

From this evidence, it can be seen that during the pertinent 
time period in question the veteran did not have severe 
limitation of motion of his lumbar spine.  Similarly, while 
there was X-ray evidence of osteoarthritic changes and disc 
space narrowing, he did not have marked limitation of flexion 
or listing of the whole spine, nor was there evidence of a 
positive Goldthwaite's sign.  His muscle spasms were the 
basis for increasing his rating to 20 percent (from the prior 
10-percent level).  Likewise, there was no evidence of 
sciatic neuropathy establishing the existence of pronounced 
IVDS, nor did his symptoms produce severe IVDS with recurring 
attacks and intermittent relief.  Rather, neurologically, he 
had no more than hypoactive reflexes and no sensory or motor 
impairment.  

Accordingly, from December 2, 1997, to January 8, 2001, an 
evaluation higher than 20 percent was not warranted.  



A Rating Greater than 60 percent since January 9, 2001

Under the old spinal and IVDS rating criteria an evaluation 
greater than 60 percent was warranted for a lumbosacral 
disorder only under DC 5285, if there were lumbar vertebral 
fracture residuals with spinal cord involvement causing the 
veteran to be bedridden or requiring long leg braces; or, 
under DC 5286, if there was complete bony fixation 
(ankylosis) at an unfavorable angle, with marked deformity 
and involvement of major joints (Marie-Stumpell type) or 
without other joint involvement (Bechterew type).  However, 
it is neither shown nor contended that the veteran had any of 
these physical findings.  Bare in mind that, under the former 
DC 5293, even "pronounced" IVDS was rated as -at most - 
60-percent disabling.  So, under the circumstances of this 
particular case, even worst-case scenario, there simply was 
no basis for assigning a rating higher than 60 percent prior 
to January 9, 2001.

Under the revised IVDS criteria, effective September 23, 
2002, a 60 percent rating is the maximum assignable on the 
basis of incapacitating episodes.  The alternative basis for 
rating under the revised IVDS criteria requires separate 
ratings for the orthopedic and neurologic component of IVDS, 
for combination under 38 C.F.R. § 4.25(a) - which provides 
that the greatest disability will be combined with the next 
greatest disability, proceeding on to lesser disabilities.  
The combined value is converted to the nearest number 
divisible by 10.  In this regard, the revised spinal rating 
criteria provide for a maximum rating for disability of the 
lumbosacral spine of 40 percent absent unfavorable ankylosis, 
which is not shown in this case.  So, to warrant the next 
higher combined rating of 70 percent, under § 4.25, the 
veteran would have to have a 40 percent rating for the 
orthopedic component and 50 percent for the neurologic 
component, which would combine to 70 percent (under§ 4.25).  

As for the neurologic component of the low back disability at 
issue, 38 C.F.R. § 4.123 provides that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  See the nerve involved for diagnostic 
code number and rating.  The maximum rating that may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  

38 C.F.R. § 4.124 provides that neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  See the nerve involved for 
diagnostic code number and rating.  

A Note to 38 C.F.R. § 4.124a states that when peripheral 
nerve involvement is wholly sensory, the rating should be for 
the mild or, at most, the moderate degree.  

The rating criteria for the evaluation of peripheral 
neuropathy of the lower extremity provides for only two 
instances for a rating in excess of 40 percent.  
Specifically, a 60 percent rating is warranted for severe 
paralysis, with marked atrophy, of the sciatic nerve, and 
complete paralysis of the sciatic nerve, the foot dangles and 
drops and with no active movement possible of the muscles 
below the knee, flexion of the knee weakened (or very rarely 
lost) warrants an 80 percent rating.  38 C.F.R. § 4.124a, DC 
8520.  

It is clear that the veteran does not have complete paralysis 
of any of the peripheral nerves of his lower extremities.  
Moreover, he does not have marked atrophy of either lower 
extremity.  

Treatment records from Duke University Hospital from 1996 to 
2001 reflect that, on January 9, 2001, the veteran complained 
of low back pain radiating down his right leg.  Muscle 
strength and tone of his limbs was normal.  DTRs were normal 
at the knees, but barely elicited at the left ankle and 
absent in the right ankle.  He reported diminished sensation 
to pinprick in the lateral aspect of his right foot.  The 
impression was S1 radiculopathy on the right.  



On evaluation by Dr. Haglund in January 2001, it was noted 
that the veteran complained of radiculopathy affecting his 
right leg and complained of numbness and tingling in the 
lateral aspect of the right foot and occasional numbness of 
the right thigh.  He had had conservative treatment of 
injections with some relief.  He had not had bowel or bladder 
problems.  Straight leg raising was positive on the right.  
Motor examination was normal (5/5), throughout, except for 
some mild weakness throughout at 5-/5, especially in plantar 
dorsiflexion, bilaterally.  Sensory examination was intact to 
light tough, pinprick, temperature, vibration, except for 
pinprick, light touch and temperature sensation in the S1 
distribution on the right.  Reflexes were 1+ at the knees and 
trace in the left ankle and absent in the right ankle.  The 
veteran's toes were down going and there was no clonus.  

Dr. Isaacs reported in February 2001 that the veteran had a 
right L5-S1 foraminal injection.  A CT scan revealed a rather 
large disc herniation, but he also had a large canal.  
Treatment seemed to be of some help, but he had had some 
residual back pain.  

On VA examination in August 2001, the veteran complained of 
tightness and pain in his low back as well as pain and 
numbness down his right leg and into his left foot.  Forward 
flexion of the back was to 70 degrees, extension was to 20 
degrees, lateral bending was to 20 degrees in each direction, 
and rotation was to 25 degrees in each direction.  All back 
movements caused pain, but there was no fatigue, weakness or 
lack or endurance.  There also was no spasm, weakness or 
tenderness.  There was no postural abnormality or fixed 
deformity, either.  And there was no atrophy or spasm or 
neurological deficit.  

During a VA examination in October 2002 the veteran 
complained of back pain on any activity.  He reported using a 
back brace when his symptoms were particularly severe.  He 
reported having daily episodes of numbness down the back of 
his legs.  He reported having retired due to his back 
disability.  On physical examination he had slight 
paravertebral tenderness, bilaterally, with questionable 
spasm.  He had a slight amount of sacroiliac tenderness on 
the right but none on the left.  He could walk on his toes 
for a few feet, while complaining of a pulling sensation in 
his back.  He could walk further on his heels.  Flexion was 
to 60 degrees before complaining of pain and he was unable to 
bend with pain beyond 100 degrees and then needed to push-off 
of furniture to straighten.  Lateral bending was to 10 
degrees, bilaterally, with complaints of discomfort.  On 
motor and sensory evaluation he had half-plus knee jerks, 
bilaterally, but ankle jerks could not be elicited.  He had 
normal strength in his legs and external hallucis longus 
strength was normal.  The assessment was a lumbosacral strain 
with multi-level degenerative disc and joint disease with 
residuals.  

So in this particular case, the old rating criteria are 
actually most favorable to the veteran because, since private 
clinical findings of radiculopathy on January 9, 2001, he has 
experienced severe pain in his low back, has had 
radiculopathy involving his lower extremities, and treatment 
for pain.  The consistent medical findings since January 9, 
2001, confirm he has pronounced (as opposed to severe) IVDS 
under the former DC 5293.  This, in turn, entitles him to a 
60 percent rating under the old criteria, as of January 9, 
2001.

This being the case, to receive a rating higher than 60 
percent under the revised DC 5293, he must have a combination 
of orthopedic and neurologic manifestations totaling at least 
70 percent under 38 C.F.R. § 4.25.  And since he has no more 
than 40 percent of orthopedic impairment, this in turn means 
he needs at least 50 percent of neurologic impairment to 
reach the 70 percent combined level under 38 C.F.R. § 4.25.  

He obviously does not, however, as shown by the evidence 
cited above.

As for the effective date for the increase to 60 percent, 
January 9, 2001, that was the first instance when it was 
factually ascertainable that an increase in disability (above 
20 percent) had occurred - not the later effective date of 
the revised IVDS rating criteria, September 23, 2002.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  So the 
veteran received compensation at the 60-percent level even 
prior to the change in rating standards.



Extraschedular Rating

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  An 
extraschedular rating contemplates a situation where there 
has been "marked" interference with employment (i.e., over 
and beyond that contemplated by the normal schedular rating).  
Here, the veteran has not been frequently hospitalized on 
account of his service-connected low back disability and the 
degree and type of impairment he has experienced is not the 
type that would otherwise render impractical the application 
of the regular schedular standards.  And while, admittedly, 
the evidence confirms his disability adversely impacted his 
past employment with the postal service, his low back 
disability did not render him totally unemployable.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

III.  Effective Date Prior to January 9, 2001, for the TDIU

Generally, the effective date of an award of increased 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  However, there 
is an exception to this general rule.  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred - if a claim is received 
within 1 year from that date.  38 C.F.R. § 3.400(o)(2) 
(2002).

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  

Under 38 C.F.R. § 4.16(b), it is established VA policy that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on 
the issue.

It has been held that a claim for a TDIU is reasonably raised 
when a veteran whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a) requests entitlement to an 
increased rating and there is evidence of current service-
connected unemployability in his claims file or in records 
under VA control.  Norris v. West, 12 Vet. App. 413, 421 
(1999).

As indicated, the current effective date for the veteran's 
TDIU is January 9, 2001, the same date when he received the 
60 percent schedular rating for his service-connected 
lumbosacral strain with DJD and DDD.  Prior to that date he 
did not meet the threshold minimum rating requirements of 38 
C.F.R. § 4.16(a) for a TDIU.  But there remains for 
consideration the issue of whether he was entitled to this 
benefit prior to that date on an extra-schedular basis.  
38 C.F.R. §§ 3.321(b)(1), 4.16(b).  

The veteran's formal TDIU claim was received in August 2003 
and indicates he had last worked on a full-time basis and 
became too disabled to work in February 1999.  On VA 
examination in November 1998 it was reported that he had been 
employed with the U.S. Postal Service since September 1982 
until that examination.  



But from November 1998 until the current TDIU effective date 
of January 9, 2001, there was no formal or informal claim for 
this benefit.  Rather, the earliest documentation that can be 
considered an informal claim is the veteran's VA Form 21-
4138, Statement in Support of Claim, received on February 7, 
2001, wherein he stated that his service-connected low back 
disorder had worsened to such an extent that he had to 
discontinue working.  But this, even if true, was after the 
current effective date of January 9, 2001.  So this statement 
does not provide a basis for assigning an earlier effective 
date.

The veteran's attorney has requested that the veteran be 
afforded a "retrospective" VA examination for the purpose 
of determining whether he met the schedular rating criteria 
for a 60 percent disability rating for the service-connected 
lumbosacral disorder prior to the current effective date for 
the 60 percent rating and TDIU.  However, there is no 
reasonable possibility that a current examination would 
disclose clinical findings as they existed several years ago.  
Rather, such an examination could only yield a history of 
clinical signs and symptoms, as related by the veteran.  No 
explanation is offered as to why such a history of clinical 
findings would be of greater probative value than the actual 
clinical findings at the time in question as shown by the 
objective evidence of record.  Contemporaneous medical 
findings are generally far more probative than those obtained 
long after the fact.  Cf. Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).

Accordingly, an effective date prior to January 9, 2001, for 
the TDIU is not warranted.  




ORDER

The claim for a rating higher than 20 percent for the 
lumbosacral strain with DJD and DDD from December 2, 1997, to 
January 8, 2001, is denied.  

The claim for a rating higher than 60 percent since January 
9, 2001, is denied.  

The claim for an effective date prior to January 9, 2001, for 
the TDIU is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


